DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's amendment and remarks filed on 08/02/2022 are acknowledged.
Claims 1-14, 17-20, 24-26, 28 and 30-35 are pending. 


3. Applicant’s election of the invention of Group III (claims 4-14, 19-20, 24-26, 28 and 30-35, drawn to bispecific antibodies that bind PD-1 and LAG-3) in the reply filed on 08/02/2022 is acknowledged.  Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).

Applicant further elected the species of antibody PB15307 = MF7137 (SEQ ID NO: 64) (LAG-3) x MF6930 (SEQ ID NO: 51) (PD-1).  Examination is extended to include 11 species of anti-PD-1 VH (SEQ ID NOS: 47-57), and 24 species of anti-LAG-3 VH (SEQ ID NOS: 58-81).

Claims 1-3 and 17-18 are withdrawn from further consideration by the Examiner under 37 C.F.R. § 1.142(b) as being drawn to nonelected inventions. 

Claims 4-14, 19-20, 24-26, 28 and 30-35 are presently under consideration.


4. Claim 8 is objected to because of an apparent typographical error the expression “extra cellular,” where it appears that “extracellular” was intended.

Claim 28 is objected to because of the reference to a Figure.  Where possible, claims are to be complete in themselves.  Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant's convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993).  See MPEP 2173.05(s).  



5. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

6. Claims 6, 7 and 34 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6 and 34 are indefinite in the use of the term “preferably,” because it is unclear whether or not the preferred embodiments constitute claim limitations.  Description of examples or preferences is properly set forth in the specification rather than the claims.

Claim 7 is indefinite in the recitation of an antibody which “inhibits PD-1/PD-L1 inhibition,” because it is unclear what is being inhibited.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claims so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.



7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8. Claims 4-7, 24-26 and 30-32 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Bowman et al. (US 20170137517; of record – cited in the previous office action; see entire document).

As noted in section 5 of the previous office action, Bowman teaches and claims an antibody that binds to PD-1 and LAGS (e.g. claim 6), which prevents PD1 from binding to PD-L1 and LAG3 from binding to MHC class Il (e.g. claims 21-22), the latter properties indicating that the antibody binds to the extracellular parts of PD-1 and LAG3.

Bowman further teaches and claims a device or vessel that comprises the antibody, a polynucleotide encoding the antibody, a vector and a host cell comprising the polynucleotide, and a method of making the antibody by expressing the polynucleotide in a host cell (e.g. claims 15-19).  The antibody can be used to treat cancer or an infection (e.g. claim 24).  Accordingly, Bowman teaches all limitations of claims 4-6, 24-26, and 30-32, and as such anticipates these claims.  Claim 7 is included in the rejection, because Bowman’s antibody is within the scope of instant claim 4, and as such inherently possesses the same functional properties.



9. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


10. Claims 4-14, 19-20, 24-26, 28 and 30-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending applications USSN 16628547 and 16628937, published as US 20200325227 and US 20200216539, respectively.

Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious over the claims of the copending applications in view of Bowman et al. (US 20170137517; of record).

USSN ‘547 recites bispecific antibodies comprising an anti-PD-1 heavy chain variable domain comprising one of SEQ ID NOS: 38-48 and 50-56 (e.g. claim 1).

USSN ‘937 recites bispecific antibodies comprising an anti-PD-1 heavy chain variable domain comprising one of SEQ ID NOS: 43-53 (e.g. claim 8).

Instant SEQ ID NOS: 47-57 are identical to SEQ ID NOS: 38-48 of USSN ‘547, and to SEQ ID NOS: 43-53 of USSN ‘937 (see SCORE).

Instantly claimed anti-PD-1, anti-LAG3 bispecific antibodies would have been obvious over the bispecific antibodies of the two copending applications in view of the anti-PD-1, anti-LAG3 bispecific antibodies taught by Bowman, described in section 8 above.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Although this is a provisional nonstatutory double patenting rejection, in the case of USSN ‘547 it cannot be withdrawn without a terminal disclaimer, because USSN ‘547 has been allowed.


11. Conclusion: no claim is allowed.


12. The following references are noted of record as pertinent to the present invention:

Commonly assigned USSN 17431041, published as US 20220127375, discloses but does not claim amino acid sequences identical to instant SEQ ID NOS: 50 and 51.

Commonly assigned USSN 16335971, published as US 20200017595, discloses but does not claim an amino acid sequence identical to instant SEQ ID NOS: 50.

LaMotte-Mohs R. et al. (2016) MGD013, a bispecific PD-1 x LAG-3 Dual-Affinity Re-Targeting (DART®) protein with T-cell immunomodulatory activity for cancer treatment.  Cancer Res (2016) 76 (14Suppl): Abstract 3217 (4 pages).

LaMotte-Mohs R. et al. (2016) MGD013, a bispecific PD-1 x LAG-3 Dual-Affinity Re-Targeting (DART®) protein with T-cell immunomodulatory activity for cancer treatment. Poster (1 page).



13. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644